Citation Nr: 0504183	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-13 184	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 for mixed 
headaches.

2.  Entitlement to a rating in excess of 20 percent for 
fibromyalgia.

3.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
April 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the RO which granted service connection for mixed headaches, 
assigning a 10 percent rating; fibromyalgia, assigning a 20 
percent rating; and for irritable bowel syndrome, assigning a 
10 percent rating.  The veteran appeals for higher ratings.  
He contends that a 30 percent rating is warranted for his 
service-connected headaches, a 40 percent rating for 
fibromyalgia and a 30 percent rating for irritable bowel 
syndrome.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a notice of disagreement as to the rating 
assigned for his service-connected mixed headaches, 
fibromyalgia, and irritable bowel syndrome within one year of 
receiving notice of the original grants of service 
connection.  The claims for higher rating are considered to 
be "downstream" issues from the original grants of service 
connection.  The VA General Counsel promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving a downstream issue is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In the instant case, the veteran has 
never been provided a VCAA notice letter following VA's 
receipt of his 1999 original claim.  As such, the claims must 
be remanded to correct this procedural deficiency.

Prior to certification of the appeal to the Board in April 
2003, the veteran submitted additional pertinent evidence in 
February 2003 and requested that it be considered by the RO.  
He did not waive RO consideration of this evidence and there 
is no indication that the RO ever considered this evidence.  
This evidence was not listed in the last supplemental 
statement of the case (SSOC) dated in January 2003.  Given 
the foregoing, the evidence must be referred to the RO for 
review in the first instance.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

During his April 2003 Travel Board hearing, the veteran 
reported that he received VA treatment for his conditions in 
February 2003.  This report has not been associated with the 
claims file.  Additionally, the veteran stated he was 
scheduled for an examination in May 2003 due to his irritable 
bowel syndrome,.  It is not clear whether the veteran 
reported for this examination.  The Board finds that in order 
to fulfill its duty to assist, the RO must make attempts to 
obtain all pertinent VA records because they are 
constructively of record and may contain information vital to 
the veteran's claims.  

Turning to the claim for a higher rating for fibromyalgia, 
the Board notes that during the April 2003 Travel Board 
hearing, the veteran reported having pain in his arms, 
shoulder, legs, feet and back.  He also reported having 
tingling and numbness in the arm and fingers.  The record 
demonstrates that x-ray studies dated in 2002 reveal that the 
veteran has degenerative disc disease of the cervical spine 
and that he complains of tingling and numbness of his arm.  
The veteran should be scheduled for a VA orthopedic 
examination to determine the impairment caused by 
fibromyalgia as opposed to that caused by his nonservice-
connected cervical spine disability.

The veteran, during an April 2003 Travel Board hearing, 
testified that a rating in excess of 10 percent was warranted 
for his irritable bowel syndrome.  He stated that he had 
diarrhea on a continuous (i.e. daily) basis and that he had 
stomach pains.  The level of his impairment reported during 
his Board hearing is different from that given when examined 
in September 2001, the veteran should therefore be scheduled 
for another a VA examination to determine the current 
severity of his disability.

In view of the foregoing, the appeal is REMANDED for the 
following:

1.  With respect to the veteran's claims 
for higher ratings for mixed headaches, 
fibromyalgia, and irritable bowel 
syndrome, send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should do 
the following:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claims, 
or something to the effect that the 
claimant should "give us everything 
you've got pertaining to your claims."  

2.  Obtain VA records pertaining to 
treatment for fibromyalgia, mixed 
headaches and irritable bowel syndrome 
from February 2003 to the present.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
fibromyalgia.  The VA claims folder must 
be made available to and reviewed by the 
examiner.  The examiner should address 
the following:

A.  Describe all symptomatology due to 
the veteran's service-connected 
fibromyalgia.  

B.  Identify the specific areas affected 
by fibromyalgia.  In this regard, the 
examiner should note that the veteran has 
been diagnosed as having degenerative 
disc disease of the cervical spine.  

C.  State whether the veteran's 
fibromyalgia is constant or episodic and 
whether it is refractory to therapy.  If 
fibromyalgia is episodic, the examiner 
should also note whether it is present 
more than one-third of the time.  

4.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
irritable bowel syndrome.  The veteran's 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should report the severity and 
frequency of any disturbance of bowel 
function and the severity of any 
abdominal distress, diarrhea, and/or 
constipation.  The examiner should state 
whether irritable bowel syndrome is best 
described as "mild," "moderate," or 
"severe."  A complete rationale for all 
opinions expressed should be provided.  
If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

5.  After the foregoing, review the 
veteran's claims.  If any determination 
is adverse to the veteran, he and his 
representative should be provided an 
appropriate SSOC, taking into account all 
evidence received since the January 2003 
SSOC.  Thereafter, they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


